The question raised on this appeal relates to the validity of the act authorizing mortgage foreclosures in the County Courts. Had it not been for the action of the Court of Appeals inKundolf v. Thalheimer (2 Kern., 595), I should have supposed the point admitted of no doubt.
"There shall be a Supreme Court," says the constitution, "having general jurisdiction in law and equity." And then, after providing for the election of a county judge, it declares that "the County Court shall have such jurisdiction in cases arising in justices' courts and in special cases as the legislature may prescribe; but shall have no original civil jurisdiction except in such special cases." Reading these provisions together, they are tantamount, as it seems to me, to saying that the Supreme Court shall be a court of general jurisdiction, in all cases, by force of the constitution itself; whereas the County Court shall have no jurisdiction in any case unless *Page 67 
specially given by law, and then only in the special cases which the legislature may enumerate, and in such manner and to such extent as the legislature may prescribe. At the date of the constitution the terms "special cases" or "special proceedings," as technical expressions, were unknown. They had no precise, well defined meaning. It is not to be presumed, therefore, that the convention, in using these terms, especially when inserted in a provision obviously framed merely to control the jurisdiction of inferior courts, meant a limitation on the power of the legislature. But admitting the constitutional provision to be dubious, which certainly is the most that can be contended for, we are then to apply the well settled principle that acts clothed with the forms of law are not to be set aside on dubious grounds. Something is due to the judgment of the legislature, enough at least to decide where judges disagree. The presumption is in favor of the validity of the law. "Plenary power," say the court in The People v. Draper (15 N.Y., 532), "plenary power in the legislature for all purposes of civil government is the rule. A prohibition to exercise a particular power is an exception. In inquiring, therefore, whether a given statute is constitutional, it is for those who question its validity to show that it is forbidden." Express words of course are not indispensable. There must, however, at least be a necessary implication, an implication so prominent and marked in its character as to be readily visible to the ordinary eye and not requiring any microscopic powers for its discovery. Courts are not to be astute in detecting supposed legislative errors or disregard of constitutional restraint. There is no impeachment in the present instance, even if such a suggestion were ever admissible, of the motive of the legislature, no suspicion of attempted evasion. In such a case I should pause long before reversing the deliberate decision of a coördinate department of the government.
The judgment of the court below ought therefore to be overruled. *Page 68 
PRATT, J., delivered an opinion to the same effect as that of COMSTOCK, J.; JOHNSON, Ch. J., and DENIO, J., were for reversal, upon the ground that the proceeding for the foreclosure of a mortgage and the sale of the mortgaged premises, under our statutes, is an exceptional and peculiar case, in which the jurisdiction of the county courts is to be upheld for substantially the same reasons assigned in respect to the action for partition of lands in Doubleday v. Heath (16 N.Y., 80); SELDEN, J., expressed no opinion; HARRIS and STRONG, Js., dissented, the former delivering the following opinion: